Citation Nr: 9903892	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98 - 03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to direct service connection for a chronic skin 
disease, including eczematous dermatitis.

Entitlement to service connection for a chronic skin disease, 
claimed as residual to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968, including service in the Republic of Vietnam from 
November 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The claim of entitlement to direct service connection for 
a chronic skin disease, including eczematous dermatitis, is 
not plausible.

2. The claim of entitlement to service connection for a 
chronic skin disease, claimed as residual to Agent Orange 
exposure, is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to direct service connection for 
a chronic skin disease, including eczematous dermatitis, is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


2.  The claim of entitlement to service connection for a 
chronic skin disease, claimed as residual to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to direct service connection for a chronic skin 
disease, including eczematous dermatitis, and of entitlement 
to service connection for a chronic skin disease, claimed as 
residual to Agent Orange exposure.  If he has not, his appeal 
must fail, and VA is not obligated to assist him in the 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has defined a well-grounded claim as a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  For the 
reasons set forth below, the Board finds that the veteran has 
not met his burden of submitting evidence to support a belief 
that his claims of entitlement to direct service connection 
for a chronic skin disease, including eczematous dermatitis, 
and of entitlement to service connection for a chronic skin 
disease, claimed as residual to Agent Orange exposure, are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80.

The appellant contends that he has skin diseases which were 
incurred during his service in the Republic of Vietnam; that 
he was treated for a skin disease while in Vietnam; that he 
has been treated on several occasions since service for a 
skin disease; and that he believes that exposure to 
herbicides while in Vietnam may have caused his current skin 
disease.  
Entitlement to Direct Service Connection for a Chronic Skin 
Disease, including Eczematous Dermatitis 

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied because the record 
contains clear diagnoses of eczematous dermatitis on several 
occasions between February 1995 and April 1996.

The requirement of item (2) is not satisfied as to the claim 
for service connection for a chronic skin disease manifested 
by eczematous dermatitis.  The service medical records show 
that the veteran was seen on one occasion in July 1968 for 
complaints of a swollen and tender hand, with no history of 
injury.  Examination disclosed swelling and tenderness in an 
area of purulent infection over the left 4th and 5th 
metacarpals of the ring and fifth fingers, and an antibiotic 
was prescribed.  There was no diagnosis of eczematous 
dermatitis, or other chronic skin disorder.  No complaint, 
treatment, or finding of any skin disorder was shown during 
the veteran's remaining period of active service.  A report 
of medical history prepared by the veteran at the time of his 
separation examination denied any history of skin diseases.  
His service separation examination revealed that his skin was 
normal.  

Thereafter, no mention was made of a skin disorder on VA 
disability compensation and pension benefit applications 
submitted by the veteran in January 1975, in January 1977, in 
October 1984, in October 1987, or in October 1990; no 
findings of a skin disorder were shown on VA hospital 
summaries dated in April 1969, from October to November 1971, 
from December 1971 to January 1972, from January 1972 to 
February 1972, from May to July 1988, or in November 1992; 
there were 
no findings of a skin disorder on VA examination in February 
1991; and no mention was made of a skin disorder on the 
Administrative Law Judge decision of January 1994 granting 
Social Security disability benefits to the veteran.  VA 
clinical records, commencing in April 1969, show no findings 
of a skin disorder prior to February 1995.  Those initial 
postservice findings of a skin disorder, diagnosed as 
eczematous dermatitis, are dated in February 1995, more than 
26 years after final service separation.  In the absence of 
objective clinical findings of a chronic skin disorder, 
including eczematous dermatitis, during active service, on 
service separation examination, or for many years following 
final service separation, the Board finds that the 
requirements of item (2) are not met.  

The Board further finds that the requirements of item (3) are 
not met with respect to the claims for service connection for 
a chronic skin disease, including eczematous dermatitis.  The 
Board's review of the entire record, including medical 
records from C. Wiatr, MD; from the National Occupational 
Health Associates; from the VA dermatological clinic; and 
from Susan Johns, MD, discloses no competent medical evidence 
or opinion which links or relates any current skin disease of 
the veteran, including eczematous dermatitis, to his period 
of active service.  In the absence of competent medical 
evidence or opinion which creates a nexus between the 
veteran's period of active service and the eczematous 
dermatitis first shown many years after service separation, 
the requirements of item (3) are not met. 

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In the absence of evidence of a well-grounded claim of 
entitlement to direct service connection for a chronic skin 
disease, including eczematous dermatitis, that claim is 
denied.  



Entitlement to Service Connection for a Chronic Skin Disease, 
Claimed as Residual to Agent Orange Exposure.

Governing law and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6) (1998).  

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not appropriate for any condition for 
which the Secretary has not determined that a presumption of 
service connection is warranted.  59 Fed. Reg. 341 (1994).  

As noted previously, the service medical records show that 
the veteran was treated on one occasion during active service 
for a purulent infection on the 4th and 5th fingers of his 
left hand of unknown origin and without a diagnosis.  No 
further findings of a skin disorder were shown in service or 
on service separation examination.  Eczematous dermatitis was 
first demonstrated and diagnosed on his trunk and extremities 
in February 1995, more than 26 years after final service 
separation, and was again treated in October 1995 and in 
April 1996.  However, eczematous dermatitis is not included 
in the conditions which may be 



presumptively service-connected in Vietnam veterans with 
herbicide exposure under the provisions of  38 C.F.R. 
§§ 3.307(a)(6) and  3.309(e) (1998).

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which links or relates his skin 
disorder, diagnosed as eczematous dermatitis, to AO exposure 
during active service.  Further, the Board notes that, as a 
lay person, the veteran is not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit at 93;  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  The veteran cannot 
meet his initial burden of presenting a well-grounded claim 
by relying upon his own opinions as to medical matters.  
Clarkson v. Brown,  4 Vet. App. 565 (1993);  Grottveit, at 
93.

The veteran's exposure to herbicides, including AO, during 
his service in the Republic of Vietnam is conceded.  As 
noted, however, there is no competent medical evidence 
linking the veteran's skin disorder, diagnosed as eczematous 
dermatitis, to exposure to AO during his Vietnam service.  
Although the Board is aware of the appellant's personal 
opinion that his skin disorder, diagnosed as eczematous 
dermatitis, is due to AO exposure, he is not qualified to 
proffer diagnoses or medical opinions as to the cause of a 
disability.  Grottveit, at 93;  Espiritu, at 494-495 (1992).

Therefore, without competent medical evidence attributing his 
skin disorder, diagnosed as eczematous dermatitis, to AO 
exposure during his Vietnam service, the veteran has not met 
his burden of submitting evidence that his claim of 
entitlement to service connection for such skin disorder, 
claimed as residual to AO exposure, is well grounded.  
Grottveit at 93;  Tirpak at 611.




The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims for service connection for a chronic skin disorder 
well grounded by submitting competent 
medical evidence linking or relating such disability to his 
period of active service or to inservice herbicide exposure, 
or competent medical evidence showing the presence of a 
chronic skin disorder which may be presumptively service 
connected under the provisions of  38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) (1998).  Robinette v. Brown,  8 Vet. App. 69, 74 
(1995).

Although the Board has considered and denied the veteran's 
claims for direct service connection for a chronic skin 
disorder and for service connection for a chronic skin 
disorder as residual to AO exposure on a ground different 
from that of the RO, that is, on the basis of whether the 
veteran's claims for service connection for such disability 
are well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
this decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown,  4 Vet. App. 384, 392-394 (1993).  To remand this 
case to the RO for consideration of the issue of whether the 
appellant's claim for direct service connection for a chronic 
skin disorder and his claim for service connection for a 
chronic skin disorder as residual to AO exposure are well 
grounded would be pointless and, in light of the legal 
authority cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  
57 Fed. Reg. 49, 747 (1992).


ORDER

Evidence of a well-grounded claim for direct service 
connection for a chronic skin disorder, including eczematous 
dermatitis, not having been submitted, the claim is denied

Evidence of a well-grounded claim for service connection for 
a chronic skin disorder, claimed as residual to AO exposure, 
not having been submitted, the claim is denied




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

